Exhibit 10.34 This Employment Agreement (this “Agreement”) is entered into as of February 16, 2016, by and between Curran Simpson (the “Employee”) and REGENXBIO Inc., a Delaware corporation (the “Company”). 1. Position. (a) During your employment with the Company pursuant to this Agreement, you will hold the title of Senior Vice President, Technical Operations. As the Senior Vice President, Technical Operations, you shall report directly to the President and Chief Executive Officer. By signing this Agreement, you agree to perform the duties and fulfill the responsibilities normally inherent in the position of Senior Vice President Technical Operations and such other duties and responsibilities as may from time to time reasonably be assigned to you. (b) You agree that, to the best of your ability and experience, you will at all times loyally and conscientiously perform all of the duties and obligations required of and from you pursuant to the express and implicit terms hereof, and to the reasonable satisfaction of the Company.During the term of your employment with the Company, you further agree that (i) you will devote substantially all of your business time and attention to the business of the Company, (ii) the Company will be entitled to all of the benefits and profits arising from or incident to all such business services, (iii) you will not render commercial or professional services of any nature to any person or organization outside of the Company without the prior written approval of the Board, and (iv) you will not directly or indirectly engage or participate in any business that is competitive in any manner with the business of the Company. Notwithstanding the above, you may continue, on your own time, at your own expense and so as to not interfere with your duties and responsibilities at the Company to (i) subject to the prior approval of the Company’s Chief Executive Officer, serve as a member of an advisory board or board of directors of other companies that are not competitive in any manner with the Company, (ii) accept speaking or presentation engagements in exchange for honoraria, and (iii) participate in civic, educational, charitable or fraternal organizations. This Agreement does not prevent you from owning no more than one percent (1%) of the outstanding equity securities of a corporation whose stock is listed on a national stock exchange and is a competitor or potential competitor of the Company. 2. Offer Letter. This Agreement shall supersede and replace the offer letter you entered into with the Company, dated, August 3, 2015, other than the Proprietary Information and Inventions Agreement, which shall continue in full force and effect. 3. Compensation. (a) Base Salary.You will be paid a monthly salary at a rate of $29,166.67, which is equivalent to $350,000.00 on an annualized basis, which will be paid bi-weekly in accordance with the Company’s standard payroll procedures. (b) Incentive Bonus.You shall be eligible for an annual incentive bonus with a target amount equal to 35% of your Base Salary (the “Annual Target Bonus”).Such bonus (if any) shall be awarded based on criteria established in advance by the Board or the Compensation Committee of the Board (the “Compensation Committee”).Any incentive bonus earned by you for any fiscal year shall only be paid to you only if you remain employed by the Company through the payment date for the bonus.The Company shall determine when to pay to you any earned incentive bonus, but shall in no event pay such bonus more than 2½ months following the close of the fiscal year for which it is earned.The determinations of the Board or the Compensation Committee with respect to such bonus shall be final and binding. (c) Annual Review.Your compensation will be reviewed by the Board or Compensation Committee annually.
